Citation Nr: 0010998	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, rated 20 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder, described as secondary to a right knee disorder.

3. Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from July 1989 to July 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), Montgomery, 
Alabama.

A hearing was held in October 1999, at the RO, before Michael 
D. Lyon, who is the Board Member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).  A transcript of the hearing has been included in the 
claims folder for review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for equitable 
disposition of the issues addressed by this decision has been 
obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain, swelling, and stiffness, with 
limitation of motion several times a month.  

3.  Current objective findings of the right knee disorder 
include moderate instability.  The range of motion (ROM) is 
limited to 115 degrees of flexion, with 0 extension.
X-rays reveal sequelae of ligamentous repair with evidence of 
orthopedic devices in the bone, no recent fractures, bony 
displacement, or abnormalities, are noted.

4.  Arthritis of the knee has been suggested by some medical 
evidence, but not confirmed on the most recent evidence; 
service connection for arthritis has not been established.

5.  The service connected right knee disability does not 
present such an unusual picture as to render the application 
of the regular schedular provisions impractical. 

6.  The veteran's left knee disorder is not proximately due 
to or the result of the right knee injury in service, nor has 
the left knee disorder been caused to worsen by the service 
connected residuals of the right knee injury. 

7.  A left ankle disorder was unequivocally shown to have 
been pre-existed the veteran's entrance into active duty.

8.  The veteran's service medical records do not contain any 
evidence that a left ankle disability underwent a permanent 
increase in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disorder have not been met. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC) 5257, 5260, 5261 (1999). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a left knee 
disorder as secondary to the right knee injury in service. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1999); Allen 
v. Brown, 7 Vet. App. 439 (1995). 

3.  A left ankle disorder clearly and unmistakably pre-
existed service and was not aggravated by active duty 
service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an increased evaluation for a right knee 
disorder

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a increased rating, greater 
than the current 20 percent ratings is warranted for a right 
knee disorder.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which is shown related to the service 
connected disorder.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Review of the service medical record reveals that the veteran 
suffered a twisting injury to his right knee in April 1991.  
He was treated for a right knee strain, and possible internal 
derangement.  The knee continued to give out and recurrent 
patellar subluxation was diagnosed.

In March 1992 he underwent an arthroscopy.  This was followed 
by an ACL reconstruction procedure of the right knee in June 
1992.

By rating decision in June 1994, service connection was 
granted for residuals of a right knee injury, and a 10 
percent evaluation was assigned.  There was no disagreement, 
and that rating became final.  This appeal stems from a 
reopened claim for an increased rating.

In a VA examination in January 1998, the examiner noted that 
no medical records were available for review at the time of 
examination.  However the Board notes that the veteran 
reported a fairly complete history of the right knee disorder 
to the examiner.  The veteran reported tripping over a fire 
hose during a drill in 1991.  The right knee collapsed, and 
he had immediate pain.  An arthroscopy was done in March 
1992, with a subsequent right knee reconstruction procedure 
in June 1992.  The veteran reportedly used Naprosyn twice 
daily as needed for right knee pain.  He had been told he has 
degenerative joint disease (DJD) in the right knee as well.  
Prolonged standing, running, and climbing steps aggravated 
the right knee.  He reported to the examination wearing a 
Don-Joy right knee brace.

The examiner noted a midline anterior scar 10-cm long, as 
well as 3 puncture type scars over the superior aspect of the 
right kneecap.  The range of motion (ROM) was extension to 0 
degrees; flexion to 115 degrees, with moderate end point 
pain. There was positive anterior drawer sign with tenderness 
diffusely over the right knee, and no swelling noted.

X-rays revealed ligamentous repairs, consistent with knee 
reconstruction.  The diagnosis was right knee reconstruction 
with pain and loss of motion.

A hearing was held in October 1999, before a travel member of 
the Board, sitting at the RO.  The veteran testified, in 
essence, that changes in the weather affect his right knee.  
He reportedly wore a Don-Joy knee brace about 85 to 90 
percent of the time.  He could no longer play sports, and had 
to give up promotions because the job required him to be on 
his knees working on machinery.  He reported he worked in 
sales where he could stand and sit down while working.  He 
testified that the right knee was generally not bad.  It 
occasionally would swell (about twice monthly, and 
spontaneously), and get stiff, leaving him with about 3/4 ROM.  
He would hyperextend while doing yard work, until the VA 
adjusted his knee brace to prevent hyperextension.  If he did 
not wear the brace his leg would just buckle.  He could walk 
without falling to the ground, but if he stepped off a curb, 
it could buckle forward.  He was not told by anyone that he 
had arthritis in the right knee, but he was told he probably 
had a great chance of getting it.  Most of his post service 
treatment has been at the VA.    

The RO has rated the veteran's right knee disorder, under the 
VA's schedule for rating disabilities, DC 5257, Knee, other 
impairment of, including recurrent subluxation or lateral 
instability.  The right knee disorder may also be rated under 
DC 5260, Leg, limitation of flexion; and DC 5260, Leg, 
limitation of extension; as follows;

Under DC 5257, knee, other impairment of, 
including recurrent subluxation or lateral instability.

Severe impairment warrants a 30 percent disability rating, 
and is the highest rating under this schedular provision.  

Moderate impairment warrants a 20 percent disability rating.

Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, Leg, limitation of flexion

Flexion limited to 15° warrants a 30 percent rating; to 30° 
warrants a 20 percent rating; to 45° warrants a 10 percent 
rating; and to 60° warrants a noncompensable rating.


Under DC 5261, leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 15° warrants a noncompensable 
rating.  

It is the determination of the Board that an increased rating 
for the right knee pathology is not warranted in this case.  
There is some instability shown, but it is not more than 
moderate in degree.  The recent VA examination has not shown 
findings of significant swelling or effusion.  There is some 
slight limitation of motion, but it is not to a compensable 
degree.  While the veteran does wear a brace for stability of 
the knee, more than moderate instability has not been shown.

There is no evidence of ankylosis of the knee, thus a higher 
rating under that code is not in order.  The Board has also 
considered whether a separate rating for arthritis is in 
order.  It is concluded that such separate rating is not 
warranted.  First, it is not conclusively demonstrated that 
the appellant has arthritis in the right knee.  There is an 
impression of "rule-out" post traumatic arthritis in a June 
1997 VA clinical record, but x-rays taken during the 1998 VA 
examination are silent as to any evidence of arthritis.  
Significantly in the October 1999 travel Board hearing, the 
veteran indicated that he was told he had a great chance of 
getting arthritis in the right knee, but he had not been 
diagnosed with it to his knowledge.  Moreover, even if 
arthritis is present, it is not shown to be considered as 
service connected at this time.

As noted, the veteran does not have ankylosis of the right 
knee, or tibia, and fibula impairment, with non-union or mal-
union; and accordingly, an increased evaluation under DC 
5252, Knee, ankylosis of; or, DC 5267, Tibia and fibula, 
impairment of: is not applicable.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right knee 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization, as to render the regular 
schedular standards impractical. 38 C.F.R. 3.321(b)(1).  
While the veteran has a moderate right knee disability which 
may prevent him from engaging in some forms of employment, 
the knee disorder is not so severe as to require an extra 
schedular rating.  Evidence suggests that the veteran was 
working, and still very active in sports, and other 
activities, including yard work.  It is not shown that his 
disability is otherwise so unusual to warrant an 
extraschedular rating.  Since the preponderance of the 
evidence is against allowance of this appeal, the benefit-of- 
the-doubt doctrine is inapplicable. 38 U.S.C.A. 5107(b) (West 
1991 & Supp. 1999).

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the instability of the right knee is properly rated 
at 20 percent disabling under DC 5257.  


II.  Service connection claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or for aggravation of a preexisting injury, or 
disorder by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted where a pre-service disorder is aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A veteran 
is presumed in sound condition except for defects noted on 
examination for service.  Clear an unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137

If a claim is well grounded, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Moreover, service connection is warranted for a disability, 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310 
(1999). Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, should also be compensated. Allen v. 
Brown, 7 Vet. App. 439 (1995). When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

A.  Left knee disorder, secondary to a right knee disorder

The Board notes that the veteran has not claimed entitlement 
to service connection for a left knee disorder on a direct 
service connection basis; rather, he asserts that he 
developed a left knee disorder as a result of his service-
connected right knee disorder.  As his right knee disorder is 
service connected, he thus argues that his left knee 
disorder, as a result of the right knee injury and subsequent 
surgery should similarly be service connected.

In a VA examination in January 1998, the examiner noted that 
the veteran while playing softball, tried to slide into a 
base, and injured his left knee.  The examiner opined that 
the injury to the left knee, requiring reconstructive 
surgery, was caused by playing softball and base running.  
The right knee with the brace was protected while the left 
knee was not. The right knee injury did not cause the left 
knee injury.  The left knee injury was a hazard of the 
athletic activity in which the veteran was engaged.

The veteran offered testimony in support of his claim at an 
October 1999, hearing before a travel member of the Board, 
sitting at the RO.

Post service medical records do not reveal any complaint or 
diagnoses of a left knee disorder, until after the August 
1997 softball injury.  The veteran underwent an ACL 
reconstruction of the left knee as a result of the injury.

The available post-service medical evidence includes a letter 
dated in October 1997, from Glenn C. Terry, M.D., which notes 
that the veteran tore his anterior cruciate ligament and 
medial ligaments in his left knee because of not sliding 
while playing softball.  This occurred because of the injury 
to his right knee and the brace he was wearing at the time.  
He did not slide because he was afraid to do so while wearing 
the brace.

The Board has not found particularly probative Dr. Terry's 
letter that states that the injury to the veteran's left knee 
occurred, because he was afraid to slide while wearing a 
brace on his right knee.  This is so because service 
connection may not be predicated on a resort to speculation 
or remote possibility. 38 C.F.R. § 3.102 ; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran; such evidence 
held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  It 
appears that Dr. Terry's opinion was given based on the 
veteran's history.  This is not, technically, a medical 
determination, it depends on what the veteran indicates was 
going through his head at the time of the injury.  While the 
veteran may not have wanted to slide because of the knee 
brace, he might also have not wanted to slide because of 
other factors.  In any event, it is not indicated that the 
knee was overused or stressed or otherwise damaged because of 
the service connected knee disorder.  It is, rather, more 
likely to have been an accidental result of the activity 
involved, as noted by the VA physician. 

The Board gives more credence to, and finds the opinion of 
the VA examiner in the January 1998 VA examination more 
probative as to the issue of causation of the left knee 
injury.  He opined that the right knee injury did not cause 
the left knee injury.  The injury to the left knee was caused 
by playing softball and base running, and was a hazard of the 
athletic activity in which the veteran was engaged.

The Board finds that the veteran's contentions are not 
supported by any competent medical evidence.  The veteran is 
a layperson with no medical training or expertise, and his 
contentions by themselves do not constitute competent medical 
evidence of a nexus between the left knee injury, and his 
service connected right knee injury.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence of 
competent medical evidence establishing the necessary link, 
the claim of entitlement to service connection for a left 
knee disorder secondary to a right knee disorder is not well 
grounded and must be denied.  

B.  Entitlement to service connection for a left ankle 
disorder

The veteran contends, in essence, that he is entitled to 
service connection for a left ankle disorder.  However, 
service medical records, including his enlistment examination 
note that the veteran injured his left ankle in an accident 
prior to service.  X-rays noted calci-navicular coalition.  
He underwent a resection of the bone, left ankle in November 
1988.  He was given a waiver to enter active duty.  

He began complaining of increased pain and redness of the 
left ankle in July 1989, within a week of entering active 
duty.  No injury to the left ankle was noted at the time. The 
separation examination also noted the surgery on the left 
ankle, prior to service.

In a VA examination in January 1998, the veteran reported the 
pre-service left ankle surgery.  During boot camp he was 
placed on a profile for the left ankle. The examiner noted 
the left ankle had good dorsalis pedis pulse, and x-rays 
revealed a normal left ankle.  The diagnoses was left ankle 
surgery, mild residual.  

The post-service medical records, are negative for any 
complaints, or treatment of a chronic left ankle disorder.  

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking a left 
ankle disorder with service.  Specifically, there is evidence 
that the left ankle disorder existed prior to service, and 
was not aggravated therein, nor has any medical examiner 
attributed any aggravation, or current left ankle disorder, 
if any, to his active service.   Thus, a direct causal link 
between any current residuals of a left ankle disorder and 
service has not been demonstrated.  The Board has thoroughly 
reviewed the claims file and finds no evidence of any 
plausible claim, nor any claim for which entitlement is 
permitted under the law.

Conclusion

In summation, the Board notes that when a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
forms he completed, in its notices of rating decisions, and 
the statement of the case.  The discussion above informs him 
of the types of evidence lacking, which he should submit for 
a well grounded claim. However, it has not been shown that 
any records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to service connection for a left knee disorder, 
secondary to a right knee disorder is denied as not well 
grounded.

Entitlement to service connection for a left ankle disorder 
is denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 
- 11 -


- 17 -


